                 Case 1:19-cr-00667-PAC Document 39
                                                 40 Filed 02/22/21
                                                          02/23/21 Page 1 of 1




                                                            February 22, 2021



VIA ECF
Hon. Paul A. Crotty
United States District Court                            
500 Pearl Street                                        7KHUHTXHVWWRWUDYHOWR9LUJLQLD
New York, NY 10038                                      EHWZHHQ)HEUXDU\DQG
                                                        )HEUXDU\LVJUDQWHG62
               Re: USA v. Leyva (Haque), 19 Cr. 667     25'(5('


Dear Judge Crotty:

       I represent Ariful Haque.

       With consent of the government and Pre-Trial Services, I write to requestt permission for
Mr. Haque to travel to visit family in Virginia between February 24 and February 28. Other than
driving to and from New York, Mr. Haque’s family would be in the Gainesville and Haymarket,
Virginia area.

       He will be staying with family at the following addresses and inform Pre-Trial Services of
his exact whereabouts each day:

       1.      7147 Mercury Ave, Haymarket VA 20169

       2.      4600 Catherpin Road, Gainesville, VA 20155

       3.      8132 Landfall Court, Gainesville, VA 20155

        Mr. Haque and his family will be abiding by all Virginia and New York COVID protocols
during their travel.

       Thank you for your consideration.


                                                                         submitted,
                                                            Respectfully submi




                                                            Peter E. Brill
